 



Exhibit 10.18

POLO RALPH LAUREN CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

     THIS AGREEMENT (the “Agreement”) is made effective as of the 1st day of
July 2004 (the “Grant Date”), between Polo Ralph Lauren Corporation, a Delaware
corporation (hereinafter called the “Company”), and Roger N. Farah (hereinafter
called the “Participant”).

R E C I T A L S:

          WHEREAS, the Company has adopted the Polo Ralph Lauren Corporation
1997 Long-Term Stock Incentive Plan (the “Plan”) and, subject to approval of
stockholders at the Company’s 2004 annual meeting, has adopted an amendment and
restatement to the Plan, effective as of July 1, 2004 (the “Restated Plan”)
(capitalized terms not otherwise defined herein shall have the same meanings as
in the Restated Plan); and

          WHEREAS, the Company and the Participant have executed an Amendment
No. 1 to the Amended and Restated Employment Agreement dated July 23, 2002 (such
agreement, as amended from time to time, the “Employment Agreement”), which
contemplates that the Committee will grant the Unit Award (as hereinafter
defined) to the Participant; and

          WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted stock unit
award provided for herein (the “Unit Award”) to the Participant pursuant to the
Restated Plan and the terms set forth herein.

          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:

          1. Grant of the Restricted Stock Units. Subject to stockholder
approval of the Restated Plan at the 2004 annual meeting, and subject further to
the terms and conditions of the Restated Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Participant a Restricted Stock Unit Award consisting of 437,500 Restricted Stock
Units (each, a “Unit”), 187,500 of which shall vest upon the attainment of
certain performance goals (the “Performance Award”) and 250,000 of which shall
vest based upon Participant’s continued employment with the Company (the
“Time-Based Award”). The Units shall vest and become nonforfeitable in

 



--------------------------------------------------------------------------------



 



accordance with Section 2 hereof. Each Unit represents the right to receive one
share of Class A Common Stock of the Company (each, a “Share”).

          2. Vesting.

               (a) Time-Based Award. Subject to the Participant’s continued
employment with the Company through the applicable vesting date, or as otherwise
set forth in Section 2(c) hereof, the Units subject to the Time-Based Award
shall vest and become nonforfeitable with respect to one-third (1/3) of such
Units on the last day of the Company’s 2008, 2009 and 2010 fiscal years, (i.e.,
the fiscal years ending in those calendar years), respectively (determined
without regard to any future changes of the Company’s fiscal year).

               (b) Performance Award. Subject to the Participant’s continued
employment with the Company through the applicable fiscal year, or as otherwise
set forth in Section 2(c) hereof, the Units subject to the Performance Award
shall vest and become nonforfeitable with respect to up to one-third (1/3) of
such Units on the last day of the Company’s 2005, 2006 and 2007 fiscal years
(i.e., the fiscal years ending in those calendar years), respectively
(determined without regard to any future changes of the Company’s fiscal year),
based on the extent to which the performance goals set forth in Exhibit A hereto
shall have been attained. Any Units subject to the Performance Award which are
eligible to vest at the end of the applicable fiscal year noted above, but which
do not so vest, shall thereupon be cancelled and forfeited to the Company and
shall terminate immediately.

               (c) If the Participant’s employment with the Company is
terminated due to Participant’s death or Disability, by the Company without
Cause or by the Participant for Good Reason, (i) any then outstanding unvested
Units attributable to the Time-Based Award shall vest immediately and the
Participant shall be entitled to payment in respect of all outstanding vested
Units attributable to the Time-Based Award in accordance with Section 3 hereof
and (ii) a pro rata portion of any outstanding Units attributable to the
Performance Award shall vest immediately, such pro rata portion to be determined
based upon a fraction the numerator of which is the number of full and partial
months commencing April 2004 through the date of termination and the denominator
of which is thirty-six (36), and the Executive shall be entitled to payment in
respect of such vested Units in accordance with Section 3 hereof. If a Change of
Control occurs during the Participant’s employment, all then outstanding Units
(whether or not vested) shall thereupon vest and the Participant shall be
entitled to payment in respect of such Units in accordance with Section 3
hereof.

               (d) For purposes of this Agreement, the terms “Disability,”
“Cause,” “Good Reason” and “Change of Control” shall have the respective
meanings specified in the Employment Agreement.

          3. Distribution of Shares.

2



--------------------------------------------------------------------------------



 



               (a) The Participant shall be entitled to receive payment in the
form of Shares for each vested Unit subject to the Performance Award as soon as
practicable following the end of the applicable fiscal year at which vesting of
such Units is determined (or at such earlier time of vesting prescribed by
Section 2(c) hereof). The Participant shall be entitled to receive payment in
the form of Shares for each vested Unit subject to the Time-Based Award as soon
as practicable following the Participant’s termination of employment for any
reason (or, if earlier, upon the occurrence of a Change of Control during
participant’s employment). In connection with any such payment, the Company
shall issue and deliver to the Participant or to his estate, as applicable, one
Share in respect of each whole vested Unit and cash in lieu of any vested
fractional Unit (based on the fair market value per Share on the vesting date
or, in the case of fractional Units attributable to the Time-Based Award which
are settled in connection with Participant’s termination of employment, based on
the fair market value per Share on the date of such termination). The Company
shall deliver to the Participant or to his estate, as applicable, certificates
in respect of such Shares along with the stock powers relating thereto.

               (b) Any Unit not previously cancelled and forfeited pursuant to
Section 2(b) above that remains unvested on the date of Participant’s
termination of employment, after taking into account any applicable acceleration
of vesting of Units pursuant to Section 2(c) hereof, shall thereupon be
cancelled and forfeited to the Company and shall terminate immediately.

          4. Rights as a Stockholder. Neither the Participant nor Participant’s
successor in interest shall have any rights as a stockholder of the Company with
respect to any Shares subject to the Units until such Shares have been issued to
or in respect of the Participant.

          5. Dividend Equivalents. In the event of any issuance of a cash
dividend on the Shares (a “Dividend”), the Participant shall be credited, as of
the payment date for such Dividend, with an additional number of Units (each, a
“Dividend Unit”) equal to the quotient obtained by dividing (a) the product of
(i) the number of Units granted pursuant to this Agreement and outstanding as of
the record date for such Dividend multiplied by (ii) the amount of the Dividend
per Share, divided by (b) the fair market value per Share on the payment date
for such Dividend, such quotient to be rounded to the nearest one-one hundredth
of a Unit. Once credited, each Dividend Unit shall be treated as a Unit granted
hereunder and shall be subject to all terms and conditions set forth in this
Agreement and the Restated Plan applicable to the Units in respect of which the
Dividend Unit was created (i.e., Units subject to the Time-Based Award or
Performance Award, as the case may be).

          6. Unit Award Subject to the Restated Plan. By accepting this
Agreement and the Unit Award evidenced hereby, the Participant agrees and
acknowledges that the Participant has received and read a copy of the Restated
Plan. The Unit Award is subject to the Restated Plan. The terms and provisions
of the Restated Plan as amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or

3



--------------------------------------------------------------------------------



 



provision of the Restated Plan, the applicable terms and provisions of the
Restated Plan will govern and prevail.

          7. No Right to Continued Employment. Neither the Restated Plan nor
this Agreement shall be construed as giving the Participant the right to be
retained in the employ of, or in any consulting relationship to, the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Restated Plan or this Agreement, except as otherwise
expressly provided herein.

          8. Transferability. Except as expressly contemplated in this
Agreement, the Units may not at any time be sold, assigned, transferred, pledged
or otherwise encumbered.

          9. Withholding. By accepting this Unit Award, the Participant agrees
to make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax withholding requirements,
including the payment to the Company of all such taxes and requirements in
connection with the distribution or delivery of the Shares, or other settlement
in respect of the Units, and the Company shall be authorized to take such action
as may be necessary in the opinion of the Company’s counsel (including, without
limitation, withholding Shares otherwise deliverable to Participant hereunder
and/or withholding amounts from any compensation or other amount owing from the
Company to the Participant) to satisfy all obligations for the payment of such
taxes; provided, however, that in no event shall the value of Shares so withheld
by the Company exceed the minimum withholding rates required by applicable
statutes.

          10. Securities Laws. Prior to issuance and delivery of any Shares, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.

          11. Notices. Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for such Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

          12. Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

          13. Authority of Committee. The Committee shall have full authority to
interpret and construe the terms of the Restated Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, conclusive and binding.

4



--------------------------------------------------------------------------------



 



          14. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF STATE OF THE NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

          15. Stockholder Approval of Restated Plan. This Agreement shall take
effect as of the date hereof, subject to approval of the stockholders of the
Company, at the 2004 annual meeting, of the Restated Plan. In the event that the
Restated Plan is not so approved, this Agreement shall be null and void and of
no force and effect.

          16. Modification. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Participant and an appropriate officer of the Company.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and the Participant has hereunto set his hand, effective as of the
Grant Date, subject to the conditions set forth herein.

                      POLO RALPH LAUREN CORPORATION
 
               
 
                    By:       /s/ Mitchell A. Kosh          

          Name:   Mitchell A. Kosh

          Title:   Senior Vice President,

                Human Resources
 
                            /s/ Roger N. Farah           Participant:     Roger
N. Farah

5



--------------------------------------------------------------------------------



 



EXHIBIT A

Performance Goals
for Initial Performance-Based Grant

Performance-Based Award of 187,500 restricted stock units that shall be subject
to the vesting criteria set forth below. Straight-line interpolation shall be
applied for net income amounts achieved between the threshold and 100% target as
of the end of the applicable fiscal year as set forth below. Performance below
the threshold as of the end of the applicable fiscal year shall result in 0%
vesting.

               
Number of Units
  Vesting Date1   Net Income2 Threshold for
Vesting3   New Income2 Target for
100% Vesting  
62,500
  End of fiscal year 2005   For fiscal year 2005, net income equal to
$197,529,000 (prior to reduction for “Award Expense"4 for fiscal year 2005).  
For fiscal year 2005, net income equal to $240,858,000 minus the Award Expense
for fiscal year 2005.  
62,500
  End of fiscal year 2006   For fiscal years 2005 — 2006, cumulative net income
equal to $408,886,000 (prior to reduction for cumulative Award Expense for
fiscal years 2005 — 2006).   For fiscal years 2005 — 2006, cumulative net income
equal to $507,609,000 minus the cumulative Award Expense for fiscal years 2005 —
2006.  
62,500
  End of fiscal year 2007   For fiscal years 2005 — 2007, cumulative net income
equal to $635,038,000 (prior to reduction for cumulative Award Expense for
fiscal years 2005 — 2007).   For fiscal years 2005 — 2007, cumulative net income
equal to $818,058,000 minus the cumulative Award Expense for fiscal years 2005 —
2007.  

 
1 All references to “fiscal year” shall be without regard to any future changes
to the Company’s fiscal year.

2 Net income shall be determined taking into account the performance of RL
Childrenswear Company LLC. All net income targets shall otherwise be adjusted to
omit the effects of extraordinary items; gain or loss on the disposal of a
business segment; unusual or infrequently occurring events and transactions
(including, without limitation, restructuring charges); and cumulative effects
of changes in accounting principles; and changes to the Company’s fiscal year.

3 50% vesting at end of fiscal 2005; 60% vesting at end of fiscal year 2006; and
75% vesting at end of fiscal year 2007.

4 “Award Expense” shall mean the after-tax expense to the Company attributable
to the grant of restricted stock unit awards pursuant to Amendment No.1 to the
Employment Agreement with Mr. Farah.

6